Citation Nr: 1525240	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-33 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs North Florida/South Georgia
Veterans Health System Medical


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized medical treatment provided by the Ocala Regional Medical Center on March 27, 2011.  

2.  Entitlement to payment or reimbursement for unauthorized medical treatment provided by the Ocala Regional Medical Center on May 2, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1982 to March 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 determinations issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSGVHS), which denied payment and/or reimbursement for medical expenses incurred at the Ocala Regional Medical Center on March 27, 2011, and May 2, 2011.

In addition to the paper claims file, there is an electronic file associated with the claims. The Board has reviewed both the electronic file and the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 18, 2015 letter from the appellant indicated that the appellant did not know what issues were on appeal in connection with the videoconference hearing scheduled for March 23, 2015.  The appellant also stated that he was currently having serious health problems and that he did not have transportation to get to the hearing.  The appellant asked that the hearing be postponed.  

In April 2015, the Board sent a letter to the appellant and informed him of the two issues on appeal (as listed on the title page).  The letter also informed the appellant of his hearing options and asked him to respond within 30 days; he was told that if he did not respond, the Board would use his previous selection in scheduling his hearing.  No response to that letter was received from the appellant.

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Consequently, because videoconference hearings are scheduled at the RO, a remand is required to reschedule the Veteran. 

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge, as the docket permits.  

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

